              Case 3:20-cv-05070-JLR Document 48 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          PRUDENTIAL INSURANCE                          CASE NO. C20-5070JLR
            COMPANY OF AMERICA,
11                                                        ORDER
                                 Plaintiff,
12                 v.

13
            YANG TOK WITTIG, et al.,
14
                                 Defendants.
15
            Before the court is the motion for an order paying funds held in the registry of the
16
     court to the personal representative of the probate estate of Mark Edwin Wittig (the
17
     “Estate”), filed by the court-appointed personal representative in this interpleader case.
18
     (Mot. (Dkt. # 47).) Because the proposed order does not meet the requirements of Local
19
     Civil Rule 67(b), the court DENIES the motion without prejudice. See Local Rules W.D.
20
     Wash. LCR 67(b). Local Civil Rule 67(b) provides:
21
            All motions for disbursement of registry funds shall specify the principal sum
22          initially deposited, the amount(s) of principal funds to be disbursed and to


     ORDER - 1
              Case 3:20-cv-05070-JLR Document 48 Filed 04/09/21 Page 2 of 2




 1          whom the disbursement is to be made. Each proposed order shall contain the
            following language: “. . . the clerk is authorized and directed to draw a
 2          check(s) on the funds deposited in the registry of this court in the principal
            amount of $ plus all accrued interest, minus any statutory users fees, payable
 3          to (name of payee) and mail or deliver the check(s) to (name of payee).” If
            more than one check is to be issued pursuant to a single order, the portion of
 4          principal and interest due each payee must be separately stated.

 5          The court requires the mailing address(es), email address(es), Social Security
            number(s) or Tax ID(s) of the disbursement recipients be provided to the
 6          Clerk and shall not be filed in the record.

 7   Id. The personal representative is DIRECTED to review Local Civil Rule 67(b) and to

 8   re-file his motion with a proposed order that conforms to that rule by no later than April

 9   16, 2021.

10          Dated this 9th day of April, 2021.

11

12                                                    A
                                                      JAMES L. ROBART
13
                                                      United States District Judge
14

15

16

17

18

19

20

21

22


     ORDER - 2
